Case 2:19-cv-10085-GW-GJS Document 37 Filed 06/29/20 Page 1 of 2 Page ID #:519

                                                                             JS-6
   1
   2
   3
   4
   5
   6
   7
   8
   9
                                      UNITED STATES DISTRICT COURT
  10
                                  CENTRAL DISTRICT OF CALIFORNIA
  11
  12
       Brian Whitaker,                              Case No. CV 19-10085-GW-GJSx
  13                                                Honorable George H. Wu
                         Plaintiff,
  14
                v.                                  JUDGMENT GRANTING
  15                                                DEFENDANT VOLUSPA RETAIL,
     Voluspa Retail, LLC, a California
                                                    LLC’S MOTION FOR SUMMARY
  16 Limited Liability Company; and Does
     1-10,                                          JUDGMENT OR, IN THE
  17                                                ALTERNATIVE, SUMMARY
                 Defendants.
  18                                                ADJUDICATION

  19                                                Date:    June 22, 2020
  20                                                Time:    8:30 a.m.
                                                    Ct. Rm.: 9D
  21
  22
  23                                                Action Filed:    November 26, 2019
                                                    Trial Date:      None Set
  24
  25
  26
  27
  28

       SMRH:4814-3735-5709.1                                           PROPOSED JUDGMENT
Case 2:19-cv-10085-GW-GJS Document 37 Filed 06/29/20 Page 2 of 2 Page ID #:520




   1            Defendant Voluspa Retail, LLC’s Motion for Summary Judgment or, in the
   2 Alternative, Summary Adjudication, came on for hearing on June 22, 2020, at 11:30
   3 a.m. in the above-titled Court. After considering the papers, the evidence, and the
   4 arguments of counsel, the Court ORDERS as follows:
   5            There are no disputed issues of material fact. Defendant’s motion is
   6 GRANTED and Plaintiff’s Complaint is hereby dismissed in its entirety with
   7 prejudice. Judgement is entered in favor of Defendant and against Plaintiff on
   8 Plaintiff’s sole remaining Americans with Disability Act claim.
   9
  10            IT IS SO ORDERED.
  11
  12 DATED: June 29, 2020
  13
  14                                        HON. GEORGE WU
                                            United States District Judge
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                  -1-
       SMRH:4814-3735-5709.1                                               PROPOSED JUDGMENT
